Citation Nr: 1309177	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-27 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for glaucoma, to include as due to herbicide exposure.

4.  Entitlement to service connection for prurigo nodularis, to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

6.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of sebaceous cyst removal.

7.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the Veteran's claims.

The Board notes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).

In a statement dated June 2011, the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge in order to present testimony on the issues on appeal.  However, the Veteran subsequently withdrew his request for a hearing in August 2011.  38 C.F.R. § 20.704(e).

The Board also notes that the Veteran filed a notice of disagreement (NOD) with a February 2006 rating decision which, in part, denied entitlement to service connection for schizophrenia and glaucoma and denied his claim of whether new and material evidence was submitted to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).  These claims were readjudicated in a June 2007 statement of the case (SOC).  He thereafter filed a VA Form 9 in June 2007, in which he checked the box in section 9.A. of the form indicating a desire to appeal all issues that were shown on the SOC.  However, the Veteran also specifically stated in the VA Form 9 that he did not want to continue his appeal. 

The United States Court of Appeals for Veterans Claims (Court) recently held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC. Unlike in Evans, in this case, the Veteran checked box 9.A., but then, in the same area of the form, specifically stated that he did not wish to continue with his appeal.  Moreover, the Veteran's representative submitted a statement in conjunction with the VA Form 9 noting that the Veteran wished to cancel his appeal.  Accordingly, the Board finds that these issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The above-referenced February 2006 rating decision also denied the Veteran's claim of whether new and material evidence was received to reopen a claim for service connection for residuals of sebaceous cyst removal and entitlement to service connection for hypothyroidism.  In a February 2006 statement, the Veteran expressed his disagreement with that decision.  A SOC pertaining to these issues have yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia has been raised by the record in a statement from the Veteran dated May 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus, residuals of sebaceous cyst removal, and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam; he served in Guam from July 1979 to July 1980.

2.  In an unappealed February 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II. 

3.  The evidence received since the February 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II.

4.  In an unappealed February 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for glaucoma. 

5.  The evidence received since the February 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for glaucoma.

6.  The competent and probative evidence does not show that the Veteran's currently diagnosed glaucoma is related to his military service, to include as due to herbicide exposure.

7.  The competent and probative evidence does not show that the Veteran's currently diagnosed prurigo nodularis is related to his military service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012); 38 C.F.R. § 3.104 (2012).

2.  Since the February 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, type II; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Since the February 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for glaucoma; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Glaucoma was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  Prurigo nodularis was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, glaucoma, and prurigo nodularis, all to include as due to herbicide exposure.  Implicit in his diabetes mellitus and glaucoma claims are the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service connection for diabetes mellitus and glaucoma, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issues on appeal; the standard of review and duty to assist do not apply to the claims unless they are reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice, to include the effective-date element of the claim, by a letter mailed in January 2008, prior to the initial adjudication of his claims.  Additionally, the January 2008 VCAA letter informed the Veteran as to the reason his diabetes mellitus and glaucoma claims were previously denied:  "[y]our claim was previously denied because no evidence of a disability that was incurred in or caused by service.  In addition, glaucoma is not a disability associated with Agent Orange exposure and for Diabetes Mellitus there is no evidence that you served in Vietnam or that this disability was incurred in or caused by service.  In addition, there is no evidence that you were treated or diagnosed within a year of military discharge and there is no evidence of a disability subject to service connection.  Therefore, the evidence you submit must be new and relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denials and of what evidence would be new and material to reopen the claims.  See Kent, supra.

Duty to Assist

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).
In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to reopen his diabetes and glaucoma claims and substantiate his prurigo nodularis claim.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

The Board notes that the Veteran has indicated that he is currently in receipt of Social Security Administration (SSA) benefits.  See, e.g., a statement from the Veteran dated December 2012.  The Board further notes that neither a copy of the administrative decision from the SSA awarding the disability benefits nor the medical records reviewed by SSA as part of its decision have been requested by the RO or provided by the Veteran.  

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id. The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, the Veteran has not reported that he is in receipt for SSA benefits due to any of his disabilities currently on appeal.  Pertinently, a copy of an administrative decision from SSA dated September 2002 documents that the Veteran was claiming SSA benefits specifically due to paranoid schizophrenia and psychological distress.  Moreover, neither the Veteran nor his representative has contended that the medical records associated with the SSA claim are relevant for the claims currently on appeal.  

Accordingly, the Board finds that obtaining the Veteran's SSA records would not aid in substantiating his claims because they would not "give rise to pertinent information" concerning his diabetes mellitus and glaucoma.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating the currently appealed claims, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As will be discussed in greater detail below, the Board is reopening and denying the Veteran's glaucoma claim and is also denying his prurigo nodularis claim.  In reopening the glaucoma claim and adjudicating the glaucoma and prurigo nodularis claims on the merits, the Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to these claims.  Under 38 C.F.R. § 3.159(c)(4) (2012), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for glaucoma and prurigo nodularis.  In the present case, as discussed in further detail below, while the evidence establishes diagnoses of glaucoma and prurigo nodularis, the credible evidence does not indicate that they may be associated with service.  The Board recognizes that the Veteran has submitted a private physician's opinion, which indicates that the Veteran's glaucoma may have a possible link with dioxin exposure.  However, the record also contains the National Academy of Sciences study that finds against a relationship between herbicide exposure and glaucoma. This evidence weighs more heavily than the private physician's unsubstantiated opinion.  With respect to prurigo nodularis, there is no competent evidence of record tending to associate the disability with exposure to herbicide or otherwise to the Veteran's service.  Accordingly, the Board finds that remand for an opinion is not required with regard to these claims.

In sum, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.
  
Accordingly, the Board will proceed to a decision as to the issues of whether new and material evidence has been submitted to reopen claims for entitlement to service connection for diabetes mellitus, type II, and glaucoma, as well as entitlement to service connection for prurigo nodularis.

New and Material Evidence 

The Veteran seeks service connection for diabetes mellitus and glaucoma.  Each of these claims was previously denied in February 2006, and the Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].


Pertinent Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

Analysis

In this case, the RO denied service connection for diabetes mellitus, type II, to include as due to herbicide exposure, in a February 2006 rating decision based on a finding that "there is no evidence that you served in Vietnam or that this disability was incurred in or caused by service."  The RO also denied service connection for glaucoma, to include as due to herbicide exposure, in the February 2006 rating decision because "there is no evidence of a disability that was incurred in or caused by service.  In addition, glaucoma is not a disability associated with Agent Orange exposure."  The Veteran did not complete his appeal of the February 2006 rating decision to the Board as to these claims; therefore, the decision became final.      

At the time of the prior final rating decision in February 2006, the record included the Veteran's service treatment records, post-service records, and statements from the Veteran and other individuals.  In particular, the Veteran's service treatment records were absent for complaints of, or treatment for, diabetes mellitus and glaucoma.  Post-service VA and private treatment records documented a diagnosis of glaucoma.  The statements submitted by the Veteran indicated that he was exposed to certain chemicals, to include Agent Orange, during his period of military service at Andersen Air Force Base in Guam. 

In July and September 2007, the Veteran applied to reopen his claims of entitlement to service connection for glaucoma and diabetes mellitus, respectively, to include as due to herbicide exposure.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (February 2006) must show that the Veteran's diabetes mellitus and glaucoma are related to his military service.

In reviewing the evidence added to the claims folder since the February 2006 final denial, the Board finds that new and material evidence has been submitted, sufficient to reopen the Veteran's claims.  In particular, the Veteran submitted multiple articles which document the handling and handspraying of Agent Orange on Guam.  He also submitted statements indicating that he was exposed to herbicides during service in Guam from performing his duties as an aircraft maintenance specialist which involved handling equipment with herbicide residue.  See, e.g., a statement from the Veteran dated March 2008.  The articles documenting use of herbicides on Guam and the Veteran's statements regarding his exposure to herbicides from handling equipment had not been submitted before.  Thus, they are new.

The articles and statements from the Veteran submitted after the February 2006 rating decision indicate exposure to herbicides during service in Guam.  The Veteran's previous claims were denied, in part, because there was no evidence of an in-service disease or injury that the current diagnoses could be related to.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for diabetes mellitus and glaucoma are reopened.  

Service Connection

As the Veteran's claims have been reopened, the Board now turns to the underlying merits.  As a preliminary matter, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In short, although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

Diabetes mellitus 

For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim for diabetes mellitus may be rendered.  

Glaucoma

In July 2007, the Veteran filed a claim for service connection for glaucoma, to include as due to herbicide exposure.  He has further stated that his glaucoma is related to an optic nerve disability.  See the Veteran's Informal Hearing Presentation (IHP) dated October 2012.  The Veteran essentially contends that his glaucoma is related to in-service herbicide exposure when he was stationed at Andersen Air Force Base in Guam from July 1979 to July 1980. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders as related to exposure to herbicides: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  Notably, glaucoma is not a listed disease.

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Veteran in this case did not serve in Vietnam or Korea; therefore, there is no presumption of exposure.

As glaucoma is not a listed presumptive disease, and as the Veteran did not serve in Vietnam or Korea, presumptive service connection is not warranted.  However, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Specifically, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

The Board initially notes that the medical evidence of record documents a current diagnosis of glaucoma.  See, e.g., a VA treatment record dated December 2008.  Therefore, the first element of direct service connection is established, that of a current diagnosis.  The next question is whether there is an in-service event or injury.

The Veteran has asserted that he had glaucoma in service.  He is competent to report symptoms of glaucoma, to include eye pressure.  However, while competent to report eye problems both past and present, the Board finds the Veteran's assertions of in-service glaucoma to be not credible in light of his entire medical history.  In this regard, his medical history contains no suggestion of treatment for glaucoma in service.  A lack of in-service glaucoma is consistent with the September 1980 service separation examination, which reveals no complaints of, or treatment for, glaucoma.  The Board finds that the September 1980 separation examination is far more probative than any recent assertions from the Veteran that his current glaucoma has persisted since service.  Indeed, the earliest document showing a history of symptoms related to glaucoma is dated November 1981, when the Veteran complained of left eye pressure.  This was more than one year after his separation from service in October 1980.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

The Board also notes that the Veteran filed a claim of entitlement to service connection for a "right eye injury" in October 1980, upon separation from service.  Crucially, however, he did not contend at that time, and has not since, that the symptoms of the right eye injury are related to glaucoma; nor does the competent and probative evidence of record otherwise indicate such.  Further, there is no evidence of symptoms related to glaucoma of the right eye until September 1986.  See a VA treatment record dated September 1986.  The Board, therefore, finds that the Veteran's claim for a "right eye injury" in October 1980 is not related to his purported symptoms of glaucoma.  In short, when the evidence is reviewed in context of the entire record, the Veteran's lay statements of in-service glaucoma are not found to be credible.  
The Veteran's remaining argument relative to an in-service event is that he was exposed to herbicides while stationed in Guam.  Assuming for the sake of this decision only that the Veteran was so exposed, the question of medical nexus would still remain, that is, whether his current diagnosis of glaucoma is related to service.  In that regard, the Veteran submitted a private treatment report dated April 2006 from H.H., M.D., who has treated the Veteran for his glaucoma.  Dr. H.H. indicated that glaucoma is considered a disease that can cause optic neuropathy, and that "[t]here may be a possible link between dioxin exposure and central nervous system disease although it is unclear which component of the central nervous system is primarily affected."  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As this opinion is inconclusive, it cannot support the claim.

The Veteran has submitted multiple Internet articles which discuss the effects of Agent Orange.  Pertinently, however, the articles do not document a relationship between herbicide exposure and the development of glaucoma.  Additionally, as noted above, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, all supra.  Therefore, the articles do not support the claim.

As further evidence against the claim, the Board notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

In September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Based on the Update and prior NAS reports, the Secretary specifically determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for eye problems.  See 77 Fed. Reg. 155 (August 10, 2012).  In particular, NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and eye problems.  As such, the evidence (including the Secretary's determination based on the NAS's findings) indicates a non-relationship.  

The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The competent evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his current glaucoma diagnosis.  

To the extent that the Veteran has asserted in lay testimony that he believes his glaucoma is medically related to his service, the Board finds that the Veteran as a lay person is not competent to associate his glaucoma to military service, to include possible herbicide exposure.  That is, the Veteran is not competent to opine on matters such as the etiology of his current glaucoma.  Glaucoma is a disease entity concerning the internal workings of the eye.  This is quite different from other disabilities that are readily observable to a lay person, such as a broken arm, or dislocated shoulder.  An opinion relating to glaucoma would require specific medical training, which is beyond the competency of the Veteran.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find his contention with regard to a medical nexus between his glaucoma and his military service to be of no probative value. Accordingly, the nexus statements offered by the Veteran in support of his claim are not competent evidence.

Lastly, to the extent that the Veteran has asserted that he has had glaucoma continually since service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Glaucoma is not such a listed disease entity.  Therefore, establishment of service connection on that basis is no warranted.

In conclusion, there is no competent and credible evidence that the Veteran's current glaucoma was incurred during service.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  The benefit sought on appeal is accordingly denied.

Prurigo nodularis

In January 2008, the Veteran filed a claim for service connection for prurigo nodularis, to include as due to herbicide exposure.  The Veteran essentially contends that his prurigo nodularis is related to in-service herbicide exposure when he was stationed at Andersen Air Force Base in Guam from July 1979 to July 1980. 

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  See Shedden, supra.

As discussed above, in certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service with regard to certain disorders.  38 C.F.R. § 3.309(e) (2012).  However, prurigo nodularis is not a listed disorder warranting presumptive service connection.  Moreover, as also discussed above, presumptive service connection for the disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As noted above, the Veteran in this case did not serve in Vietnam or Korea; therefore, there is no presumption of exposure.

As prurigo nodularis is not a listed presumptive disease, and as the Veteran did not serve in Vietnam or Korea, presumptive service connection is not warranted.  However, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee, supra.  Specifically, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

A VA "Agent Orange" examination dated December 2008 documents a diagnosis of excoriated skin lesions on the forearms and back.  Therefore, the first element of direct service connection is established, that of a current diagnosis.  The next question is whether there is an in-service event or injury.

The Veteran has asserted that he had prurigo nodularis in service.  He is competent to report symptoms of prurigo nodularis, to include itching.  However, while competent to report itching both past and present, the Board finds the Veteran's assertions of in-service prurigo nodularis to be not credible in light of his entire medical history.  In this regard, his medical history contains no suggestion of treatment for prurigo nodularis or manifestation thereof in service.  Although the Veteran reported "skin diseases" on his September 1980 report of medical history in conjunction with his separation examination, the report of medical history specifically notes that his skin disease was acne.  Pertinently, his separation examination reveals no complaints of, or treatment for, prurigo nodularis.  The Board finds that the September 1980 separation examination is far more probative than any recent assertions from the Veteran that his current prurigo nodularis has persisted since service.  Indeed, the earliest document showing a history of symptoms related specifically to prurigo nodularis is dated April 2004, when pruritus and a rash were noted on a VA "Agent Orange" examination.  This was more than 20 years after his separation from service in October 1980.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

The Board also notes that the Veteran filed a claim of entitlement to service connection for a rash of the arms in October 1980.  Crucially, however, he did not contend at that time, and has not since, that the symptoms of that skin rash are related to his current prurigo nodularis; nor does the competent and probative evidence of record otherwise indicate such.  Service treatment records were negative for treatment of a rash.  The post-service VA examination also found no rash.  Further, as noted above, there is no evidence of symptoms related to prurigo nodularis until April 2004.  See a VA treatment record dated April 2004.  The Board, therefore, finds that the Veteran's claim for a rash of the arms is not related to his purported symptoms of prurigo nodularis.  In short, when the evidence is reviewed in context of the entire record, the Veteran's lay statements of in-service prurigo nodularis are not found to be credible.  

The Veteran's remaining argument relative to an in-service event is that he was exposed to herbicides while stationed in Guam.  Assuming for the sake of this decision only that the Veteran was so exposed, the question of medical nexus would still remain, that is, whether his current diagnosis of prurigo nodularis is related to service.  In that regard, the Veteran has submitted multiple Internet articles which discuss the effects of Agent Orange.  He also submitted an article dated January 2008 documenting the effects of prurigo nodularis.  Pertinently, however, the articles do not document a relationship between herbicide exposure and the development of prurigo nodularis.  Additionally, as noted above, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, all supra.  Therefore, the articles do not support the claim.

As further evidence against the claim, the Board reiterates the determination by the Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  Crucially, the Veteran's prurigo nodularis is not one of the listed conditions warranting a presumption of service connection.  As such, the evidence (including the Secretary's determination based on the NAS's findings) indicates a non-relationship.  

The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his current prurigo nodularis diagnosis.  

To the extent that the Veteran has asserted in lay testimony that he believes his prurigo nodularis is medically related to his service, the Board finds that the Veteran as a lay person is not competent to associate his prurigo nodularis to military service, to include possible herbicide exposure.  That is, the Veteran is not competent to opine on matters such as the etiology of his current prurigo nodularis.  An opinion relating to prurigo nodularis would require specific medical training, which is beyond the competency of the Veteran.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his prurigo nodularis and his military service to be of no probative value.  Accordingly, the nexus statements offered by the Veteran in support of his claim are not competent evidence.

Lastly, to the extent that the Veteran has asserted that he has had prurigo nodularis continually since service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, as noted above, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker, supra.  Prurigo nodularis is not such a listed disease entity.  Therefore, establishment of service connection on that basis is no warranted.

In conclusion, there is no competent and credible evidence that the Veteran's current prurigo nodularis was incurred during service.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  The benefit sought on appeal is accordingly denied.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for glaucoma, to include as due to herbicide exposure, is reopened.

Entitlement to service connection for glaucoma, to include as due to herbicide exposure, is denied.

Entitlement to service connection for prurigo nodularis, to include as due to herbicide exposure is denied.
REMAND

Service connection for diabetes mellitus, type II

The Veteran contends that his type II diabetes mellitus is related to exposure to herbicide agents during his service in Guam, either directly or indirectly. Specifically, he stated that he was exposed to herbicides from handling equipment as part of his duties as an aircraft maintenance specialist.  

Type II diabetes mellitus may be subject to presumptive service connection if the Veteran's allegations of herbicide exposure in Guam were to be confirmed.  38 C.F.R. § 3.309(e).  The Veteran's service records confirm that he was stationed at Andersen Air Force Base as an aircraft maintenance specialist from July 1979 to July 1980.  However, in January 2008, the National Personnel Records Center (NPRC) sent a negative response to the RO's request for any documents showing exposure to herbicides. 

However, the Board notes that Andersen Air Force Base was, in fact, placed on the Environmental Protection Agency's (EPA) National Priorities List (NPL) on October 14, 1992, and that dioxins were found on the base.  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund.  The EPA's website reflects that the base remains on the NPL. The website is found at: http://cfpub.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902825.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. 

In this case, as mentioned above, the RO obtained an NPRC determination in January 2008 showing "No records of exposure to herbicide."  However, in the Board's view, it does not appear that the development efforts resulted in any clear determination regarding the critical questions regarding potential exposure to chemicals in Guam, nor have the development efforts fulfilled the requirements of the VA's updated Adjudication Procedure Manual.  Namely, VA has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, nor requested search of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor requested that the JSRRC research the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam. 

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above. 

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim.

Service connection for residuals of sebaceous cyst removal and hypothyroidism

As was described in the Introduction above, in February 2006 the RO denied the Veteran's claims of whether new and material evidence was received to reopen the claim for service connection for residuals of sebaceous cyst removal and entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.  The Veteran has since expressed disagreement with that decision.  See a statement from the Veteran dated February 2006.
In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claims of whether new and material evidence was received to reopen the claim for service connection for residuals of sebaceous cyst removal and entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service there. 

After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to Agent Orange at the location he claims. 

2. When the development requested has been completed, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, the Veteran's diabetes claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

3. Issue a SOC pertaining to the issues of whether new and material evidence was received to reopen the claim for service connection for residuals of sebaceous cyst removal and entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


